Affirmed and Memorandum Opinion filed April 28, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00262-CV

      BERTOLDO BALDERAS, AS NEXT FRIEND OF RIGOVERTO
                    BALDERAS, Appellant
                                       V.

         ZURICH AMERICAN INSURANCE COMPANY, Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-81573

                         MEMORANDUM OPINION

      The Texas Workers’ Compensation Act (“TWCA”) provides that the
recovery of workers’ compensation benefits is the exclusive remedy for a legal
beneficiary of an employee covered by workers’ compensation insurance for a
work-related death or injury. Tex. Lab. Code Ann. § 408.001(a). If the employee is
intoxicated at the time of the injury, then the TWCA bars the employee from
recovering compensation from an insurance company. Id. § 406.032(1)(A). The
TWCA further provides avenues for judicial review of an administrative decision
by the Division of Workers’ Compensation (“DWC”) of the Texas Department of
Insurance (“TDI”) regarding compensability or eligibility for the amount of
income or death benefits. See Tex. Gov’t Code Ann. §§ 2001.171–.178; Tex. Lab.
Code Ann. §§ 410.251, 410.252, 410.255, 410.301.

      In this appeal, appellant Bertoldo Balderas, as next friend of his son
Rigoverto Balderas, seeks review of the trial court’s judgment following an appeal
from an adverse administrative decision by a DWC appeals panel.1 The trial court
granted appellee Zurich American Insurance Company (“Zurich”) a partial
summary judgment, ruling that Rigoverto’s employer was CorTech, LLC
(“CorTech”) and that CorTech had a workers’ compensation insurance policy
issued by Zurich. Following a trial, the jury found Rigoverto was intoxicated at the
time of his injury.

      In six issues we have rephrased and reorganized, Bertoldo argues that the
trial court erred by (1) giving deference to the decision by the administrative law
judge (“ALJ”), (2) considering Zurich’s summary-judgment evidence, and (3)
entering an interlocutory partial summary judgment that Rigoverto was an
employee of CorTech, and further argues that (4) there is legally insufficient
evidence that Rigoverto was intoxicated, (5) there was an error in the jury charge,
and (6) the admission of Rigoverto’s laboratory blood results violated his
constitutional rights and guarantees. We affirm.

                                       I. BACKGROUND

      At approximately 9:00 a.m. on December 17, 2015, Rigoverto sustained
injuries while at work at Houston Foam Plastics (“HFP”). While in the process of


      1
          We will refer to Rigoverto and Bertoldo by their first names to avoid confusion.

                                                 2
dumping Styrofoam into a grinder, Rigoverto’s left arm was pulled into the
machine, causing serious injuries to his left arm, upper left body, and his face. An
ALJ determined that: (1) Rigoverto’s employer at the time of his injury was
CorTech, who carried a workers’ compensation insurance policy issued by Zurich;
and (2) Rigoverto was precluded from obtaining benefits under the policy because
he was intoxicated at the time of his injury. Rigoverto pursued review by an
administrative appeals panel, which affirmed the ALJ’s decision. Rigoverto then
sought judicial review of the appeals panel’s decision in the district court. See Tex.
Lab. Code Ann. §§ 410.251, 410.301(a).2

A.     PARTIAL SUMMARY JUDGMENT

       At the trial court, Zurich filed a traditional motion for partial summary
judgment, arguing that CorTech was Rigoverto’s employer at the time of his
injuries and that CorTech was covered by a workers’ compensation insurance
policy issued by Zurich. Zurich attached multiple exhibits in support of its motion,
including: copies of the decisions by the appeals panel and the ALJ; relevant pages
of CorTech’s workers’ compensation insurance policy with Zurich; copies of
Rigoverto’s pay checks for pay periods preceding his injury showing his employer
as “Port City Staffing”; a Client Services Agreement between HFP and “Port City
Staffing”; an Asset Purchase Agreement between CorTech and Job Express of
Wyoming, Inc. (“Job Express”); Job Express’s assumed name certificate from the
Texas Secretary of State for the name “Port City Staffing”; copies of Rigoverto’s


       2
         Bertoldo’s petition is not included in the clerk’s record on appeal. See Tex. Labor Code
Ann. § 410.302(b) (“A trial under this subchapter is limited to issues decided by the appeals
panel and on which judicial review is sought. The pleadings must specifically set forth the
determinations of the appeals panel by which the party is aggrieved.”). Zurich does not argue or
dispute that Bertoldo sought judicial review of a determination of Rigoverto’s employer at the
time of his injury and whether Rigoverto’s employer was covered by a workers’ compensation
insurance policy.

                                               3
pay checks showing CorTech as his employer on the date of his injury, following
the Asset Purchase Agreement completed on November 30, 2015; documentation
from TDI showing CorTech carried a workers’ compensation policy issued by
Zurich; an affidavit by Michael Greco, CorTech’s in-house counsel; and an
affidavit by Stan Braun, Zurich’s adjuster assigned to Rigoverto’s claim.

       Bertoldo filed his own competing traditional motion for partial summary
judgment, arguing that Rigoverto’s employer was Port City Staffing and that Port
City Staffing was not covered by a workers’ compensation insurance policy at the
time of Rigoverto’s injuries. Bertoldo also objected to all of Zurich’s summary
judgment exhibits. On November 14, 2018, without ruling on Bertoldo’s
evidentiary objections, the trial court signed an interlocutory order granting
Zurich’s partial motion for summary judgment and denying Bertoldo’s motion.

B.     JURY TRIAL

       Prior to trial on the issue of intoxication, Bertoldo filed a motion seeking to
exclude the lab results of a blood test performed on Rigoverto at 10:16 a.m. on
December 17, 2015 while Rigoverto was treated at a hospital, which showed
Rigoverto’s blood alcohol concentration (“BAC”) to be 0.117.3 Bertoldo presented
multiple arguments in support of his assertion that the lab results were unreliable
and would mislead the trier of fact. Bertoldo supplemented his motion to exclude,
arguing that the results were inadmissible under the Health Information Portability
and Accountability Act (“HIPAA”) because Rigoverto did not consent to the blood
test. The trial court denied Bertoldo’s motion to exclude.

       At trial, Bertoldo presented testimony from Douglas Posey, M.D. (“Dr.

       3
          The hospital also performed another blood test at 12:30 p.m., which showed Rigoverto’s
blood alcohol concentration to be 0.066. Rigoverto’s motion only sought exclusion of the results
of the first blood test.

                                               4
Posey”), an expert in forensic pathology and forensic toxicology. During Posey’s
testimony, Bertoldo introduced part of Rigoverto’s medical records from the
hospital into evidence, including records which revealed Rigoverto’s BAC of
0.117 at 10:16 a.m. Zurich presented testimony from Patricia Rosen, M.D. (“Dr.
Rosen”), a medical toxicologist with board certifications in internal medicine,
emergency medicine, and medical toxicology. Using a retrograde extrapolation
calculation,4 Dr. Rosen testified that she estimated Rigoverto’s whole-blood BAC
was 0.098 at 10:16 a.m. and 0.123 at the time of his injuries.

      After the parties rested, Bertoldo moved for a directed verdict on the bases
that no evidence was presented of Rigoverto’s whole-blood alcohol concentration,
or Zurich did not present evidence demonstrating that Rigoverto did not have the
normal use of his mental and physical faculties. See id. § 401.013(a) (defining
“intoxication”); see also Tex. Penal Code Ann. § 49.01(2) (defining “intoxicated”).
The trial court denied the motion.

      At the jury charge conference, Bertoldo objected to the jury charge on the
bases that it: (1) informed the jury of the DWC’s reliance of Rigoverto’s BAC
measurement of 0.117 without distinguishing that it was serum instead of whole-
blood, thereby failing to meet the standard for BAC in Navarro v. State, 469
S.W.3d 687 (Tex. App.—Houston [14th Dist.] 2015, pet. ref’d); (2) did not include
an explanation of the legal standard for retrograde extrapolation calculation,
contrary to the Texas Court of Criminal Appeals’ opinion in Mata v. State, 46
S.W.3d 902 (Tex. Crim. App. 2001); and (3) violated the de novo standard of
review articulated by the Texas Supreme Court in Quick v. City of Austin, 7
S.W.3d 109 (Tex. 1999) because the charge included that the administrative

      4
             “Retrograde extrapolation is the computation back in time of the blood-alcohol
level . . . .” Mata v. State, 46 S.W.3d 902, 908–09 (Tex. Crim. App. 2001).

                                            5
decision was based on a BAC of 0.117 that was proven with inadmissible
evidence. The trial court overruled the objections and rejected Bertoldo’s proposed
charge.

       The jury found that Rigoverto’s injury occurred while he was intoxicated.
On March 9, 2020, the trial court signed a final judgment affirming the appeals
panel’s decision. Bertoldo timely appealed.

     II. JUDICIAL REVIEW OF ADMINISTRATIVE APPEALS PANEL’S DECISION

       The TWCA provides that the recovery of workers’ compensation benefits is
the exclusive remedy of the employee or the employee’s legal beneficiary against
the employer for a work-related injury or death sustained by the employee if an
employee is covered by workers’ compensation insurance. Tex. Lab. Code Ann.
§ 408.001(a); W. Steel Co. v. Altenburg, 206 S.W.3d 121, 123 (Tex. 2006) (per
curiam). At the administrative level, disputed claims for benefits proceed through a
three-step process: a benefit-review conference, a contested-case hearing, and an
administrative appeal. Tex. Workers’ Compensation Com’n v. Garcia, 893 S.W.2d
504, 514 (Tex. 1995); see Tex. Lab. Code Ann. §§ 410.021–.034, 410.151–.169,
410.201–.209; see also State Office of Risk Mgmt. v. Martinez, 539 S.W.3d 266,
268–69 (Tex. 2017). A party who has exhausted his administrative remedies and is
aggrieved by a final decision of the appeals panel may seek judicial review. Tex.
Lab. Code Ann. §§ 410.251–.252; Cont’l Cas. Ins. v. Functional Restoration
Assocs., 19 S.W.3d 393, 398 (Tex. 2000).5


       5
          “The workers’ compensation act was adopted to provide prompt remuneration to
employees who sustain injuries in the course and scope of their employment. . . . The act relieves
employees of the burden of proving their employer’s negligence, and instead provides timely
compensation for injuries sustained on-the-job. . . . In exchange for this prompt recovery, the act
prohibits an employee from seeking common-law remedies from his employer, as well as his
employer’s agents, servants, and employees, for personal injuries sustained in the course and
scope of his employment.” Wingfoot Enters. v. Alvarado, 111 S.W.3d 134, 142 (Tex. 2003)
                                                6
       If a party seeks judicial review of a final appeals panel’s decision regarding
“compensability or eligibility for or the amount of income or death benefits,” then
the district court reviews the appeals panel’s decision under a modified de novo
standard of review. Rodriguez v. Serv. Lloyds Ins., 997 S.W.2d 248, 253 (Tex.
1999); see Tex. Lab. Code Ann. § 410.304; In re Tyler Asphalt & Gravel Co., 107
S.W.3d 832, 841 (Tex. App.—Houston [14th Dist.] 2003, orig. proceeding). The
“modified de novo review” means that the factfinder is informed of the appeals
panel’s decision but is not required to accord it any weight. See Garcia, 893
S.W.3d at 515; In re Tyler Asphalt & Gravel Co., 107 S.W.3d at 84. The party
appealing the final decision of the appeals panel bears the burden of proof by a
preponderance of the evidence. Tex. Lab. Code Ann. § 410.303.

       In a bench trial, the court in rendering its judgment on any issue concerning
compensability or eligibility for or the amount of income or death benefits shall
consider the decision of the appeals panel. Id. § 410.304(b); see Tex. Mut. Ins. v.
Sonic Sys. Int’l, Inc., 214 S.W.3d 46, 476 (Tex. App.—Houston [14th Dist.] 2006,
pet. denied). In a jury trial, the court, before submitting the case to the jury,
informs the jury in the court’s instructions, charge, or questions to the jury of the
appeals panel’s decision on each disputed issued concerning compensability or
eligibility for or the amount of income or death benefits. Tex. Lab. Code Ann.
§ 410.304(a).

                                 III. ALJ’S DECISION

       In the title for his first issue, Bertoldo argues that “[t]he trial court gave
deference to the ALJ’s decision that vitiated official seal agency documents
regarding ‘coverage.’” However, under this issue, Bertoldo argues that the ALJ
erred in considering certain evidence to reach her findings that: (1) CorTech was

(quoting Hughes Wood Prods., Inc. v. Wagner, 18 S.W.3d 202, 206–07 (Tex. 2000)).

                                             7
Rigoverto’s employer, and (2) Rigoverto was intoxicated at the time of his injury.
Notably, Bertoldo does not argue that the trial court erred in granting Zurich’s
motion for summary judgment based on any of the evidence considered by the
ALJ, nor does he argue that the ALJ’s decision or any of the other evidence
discussed under this issue created an issue of fact supporting a denial of summary
judgment. See Tex. R. Civ. P. 166a. Furthermore, Bertoldo does not articulate how
the trial court improperly deferred to the ALJ’s decision while carrying out its de
novo review as mandated by statute. See Tex. Lab. Code Ann. § 410.304.

      Here, the judgment before us is the trial court’s judgment following the
modified de novo review of the DWC appeals panel’s decision. See id.; Rodriguez,
997 S.W.2d at 253. Accordingly, the propriety of the ALJ’s decision itself or of the
evidence considered by the ALJ are immaterial to our determination of whether
reversible error exists in the trial court’s judgment. See Tex. R. App. P. 44.1(a)(1)
(providing that no error shall be reversed on appeal on the ground that the trial
court made an error of law unless the appellate court concludes the error probably
caused the rendition of an improper judgment); see also Tex. Labor Code Ann.
§ 410.302(a) (“The records of a contested case hearing conducted under this
chapter are admissible in a trial under this subchapter in accordance with the Texas
Rules of Evidence.”); id. § 410.306(a) (providing that, in a judicial appeal from a
DWC appeals panel’s decision, “Evidence shall be adduced as in other civil
trials.”); In re Tyler Asphalt, 107 S.W.3d at 841–842 (“New evidence (other than
that presented to the hearing officer), as well as the [DWC’s] record, is admissible
at trial.” (citing Tex. Lab. Code Ann. § 410.306(a), (b))).

      For the reasons discussed below in part V, we conclude that Zurich
established its right to summary judgment as a matter of law, irrespective of the
ALJ’s decision. Accordingly, we reject Bertoldo’s broad assertion that the trial

                                          8
court erred by giving deference to the ALJ’s decision and overrule his first issue.6
See Tex. Lab. Code Ann. § 410.304; Martinez, 539 S.W.3d at 277–78; In re Tyler
Asphalt & Gravel Co., 107 S.W.3d at 841.

                         IV. SUMMARY-JUDGMENT EVIDENCE

       In his second issue, Bertoldo argues that Zurich did not meet its summary
judgment burden and reasserts his objections to Zurich’s summary-judgment
evidence.

A. STANDARD OF REVIEW

       We review the trial court’s ruling on the admissibility of evidence for an
abuse of discretion. Gharda USA, Inc v. Control Sols., Inc., 464 S.W.3d 338, 347
(Tex. 2015). A trial court abuses its discretion if it acts arbitrarily, unreasonably, or
without reference to guiding rules or principles. See Worford v. Stamper, 801
S.W.2d 108, 109 (Tex. 1990) (per curiam).

B. APPLICABLE LAW

       Summary-judgment evidence must be presented in a form that would be
admissible at trial. In Estate of Guerrero, 465 S.W.3d 693, 706 (Tex. App.—
Houston [14th Dist.] 2015, pet. denied) (en banc). “It is well settled that while
‘[t]he same evidentiary standards that apply in trials also control the admissibility
of evidence in summary-judgment proceedings,’ ‘the rules of error preservation
also apply.’” FieldTurf USA, Inc. v. Pleasant Grove Indep. Sch. Dist., No. 20-
0507, __ S.W.3d __, __, 2022 WL 627769, at *6 (Tex. Mar. 4, 2022) (quoting
Seim v. Allstate Tex. Lloyds, 551 S.W.3d 161, 163–64 (Tex. 2018) (per curiam));
see also In Estate of Guerrero, 465 S.W.3d at 707 (“Objections to defects in the
       6
         To the extent Bertoldo argues under this issue that the lab result showing Rigoberto’s
BAC of 0.117 was inadmissible, we address this argument in Bertoldo’s sixth issue below where
he specifically raises this argument.

                                              9
substance of summary-judgment proof are not required to be first presented to, and
ruled on by, the trial court.”).

       A ruling on objections to summary-judgment evidence may be implied, but
only if the implication was clear. See Seim, 551 S.W.3d at 166 (noting that an order
granting a party’s motion for summary judgment does not in itself clearly imply a
ruling sustaining the party’s objections to summary judgment evidence, at least
where “sustaining the objections was not necessary for the trial court to grant
summary judgment”); see, e.g., Fortitude Energy, LLC v. Sooner Pipe LLC, 564
S.W.3d 167, 179 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (concluding that
trial court implicitly overruled objections to summary-judgment evidence when the
trial court added handwritten notes to the order providing that the trial court
considered “all summary judgment evidence”); see also In re State, No. 14-18-
01036-CV, 2018 WL 6722351, at *3 (Tex. App.—Houston [14th Dist.] Dec. 21,
2018, no pet.) (mem. op.) (“An implied ruling can be found only where the trial
court’s actions or other statements in the record unquestionably indicate a ruling.”).

B. ANALYSIS

       Bertoldo lodged objections to all of Zurich’s summary-judgment exhibits.
On appeal, Bertoldo argues that the trial court erred by implicitly overruling his
objections when it signed the order granting Zurich’s motion. Zurich argues that
Bertoldo waived his evidentiary challenges by failing to secure a ruling on his
objections. We agree with Zurich.

       The trial court’s order granting Zurich’s partial motion for summary
judgment provides:

       Upon consideration of Plaintiffs Amended Traditional Motion for
       Partial Summary Judgment (the “Plaintiffs Motion” filed 10/19/2018),
       Defendant’s Counter-Motion for Partial Summary Judgment (the

                                         10
      “Defendant’s Motion” filed 10/15/2018), summary judgment evidence
      and numerous evidentiary objections, the Court rules as follows:
      The Court has worked through a mountain of irrelevant fact disputes
      and has found a very stubborn factual and material molehill at the
      bottom: On the date in question Mr. Balderas was employed by
      Cortech, LLC, which was a covered employer. The Division of
      Workers’ Compensation got it right. The Plaintiffs Motion is
      DENIED; the Defendant’s Motion is GRANTED.
      The trial court’s order provides that the court considered “numerous
evidentiary objections,” but it is not clear from the order which objections the trial
court overruled or sustained. Accordingly, we conclude that Bertoldo failed to
obtain a ruling on his objections, and therefore, he failed to preserve this issue for
our review. See Tex. R. App. P. 33.1(a); Delfino v. Perry Homes, 223 S.W.3d 32,
35 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (“[A] trial court’s ruling on an
objection to summary judgment evidence is not implicit in its ruling on the motion
for summary judgment; a ruling on the objection is simply not ‘capable of being
understood’ from the ruling on the motion for summary judgment.”); Chapman
Children’s Tr. v. Porter & Hedges, L.L.P., 32 S.W.3d 429, 436 n.4 (Tex. App.—
Houston [14th Dist.] 2000, pet. denied) (noting that it is the responsibility of the
objecting party to obtain a ruling at or before the time the trial court rules on the
summary judgment motion). We overrule Bertoldo’s second issue.

                             V. SUMMARY JUDGMENT

      In his third issue, Bertoldo challenges the trial court’s partial summary
judgment in favor of Zurich. Bertoldo argues that Rigoverto was not an employee
covered by a worker’s compensation insurance policy because (1) “undisputed
unambiguous contract documents establish Port City Staffing as [Rigoverto’s]
employer” and (2) Port City Staffing was not covered under a worker’s
compensation insurance policy. Rigoverto further argues that, because he was not


                                         11
covered by a workers’ compensation policy, the trial court lacked jurisdiction.

A. STANDARD OF REVIEW

      We review the trial court’s rendition of summary judgment de novo. Joe v.
Two Thirty Nine Joint Venture, 145 S.W.3d 150, 156 (Tex. 2004). To prevail on a
traditional motion for summary judgment, the movant must show that no genuine
issue of material fact exists and that it is entitled to judgment as a matter of law.
Tex. R. Civ. P. 166a(c). In reviewing the grant of a traditional motion for summary
judgment, we consider all the evidence in the light most favorable to the
nonmovant, indulging all reasonable inferences in favor of the nonmovant, and
determine whether the movant proved that there were no genuine issues of material
fact and that it was entitled to judgment as a matter of law. Nixon v. Mr. Prop.
Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985); see Tex. R. Civ. P. 166a(c).
When, as here, the parties file cross-motions for summary judgment on
overlapping issues, and the trial court grants one motion and denies the other, we
review the summary judgment evidence supporting both motions and render the
judgment that the trial court should have rendered. FM Props. Operating Co. v.
City of Austin, 22 S.W.3d 868, 872 (Tex. 2000).

B. APPLICABLE LAW

      Under the TWCA, “Employer” means, “unless otherwise specified, a person
who makes a contract of hire, employs one or more employees, and has workers’
compensation insurance coverage.” Tex. Labor Code Ann. § 401.011(18); see also
Wingfoot Enters. v. Alvarado, 111 S.W.3d 134, 140–43 (Tex. 2003) (concluding
that an employee may have more than one employer for purposes of the TWCA).
The TWCA also defines “employee” as “each person in the service of another
under a contract of hire, whether express or implied, or oral or written.” Tex. Lab.
Code Ann. § 401.012(a); Wingfoot, 111 S.W.3d at 138.
                                         12
      “[A]n employer has ‘workers’ compensation insurance coverage’ if the
employer has either obtained an approved insurance policy or secured the payment
of compensation through self-insurance as provided under the [TWCA].”
Wingfoot, 111 S.W.3d at 137 (citing Tex. Lab. Code Ann. § 401.011(44)). An
“assumed name” is not itself a legal entity but rather a word or phrase by which a
person may be made known to the public. CA Partners v. Spears, 274 S.W.3d 51,
69 n.11 (Tex. App.—Houston [14th Dist.] 2008, pet. denied); see Matice Enters.,
Inc. v. Gibson, No. 01-04-00913-CV, 2005 WL 1838018, at *5 (Tex. App.—
Houston [1st Dist.] Aug. 4, 2005, no pet.) (mem. op.) (“[A]dding ‘d/b/a’ to a name
does not constitute the creation of a separate legal capacity; rather, it is a term of
identification.”); see also Tex. Bus. Orgs. Code Ann. § 5.051 (“A domestic
entity . . . having authority to transact business in this state may transact business
under an assumed name by filing an assumed name certificate . . . .”); Fettner v.
Daniel Jackson & Assocs., P.C., 14-19-00497-CV, 2021 WL 126396, at *2 (Tex.
App.—Houston [14th Dist.] Jan. 14, 2021, no pet.) (mem. op.) (“‘D/b/a,’ which
means ‘doing business as,’ indicates that the person or business whose name
precedes the acronym uses an assumed name.”) (footnote omitted).

C. ANALYSIS

      On appeal, Bertoldo refers us to the Client Services Agreement, signed on
December 5, 2015, between HFP and Port City Staffing, stating that Port City
Staffing would provide HFP with employees. Bertoldo argues that the Client
Services Agreement between HFP and Port City Staffing was executed after the
Asset Purchase Agreement between CorTech and Job Express, and that the Client
Services Agreement does not contain any reference to CorTech. Thus, Bertoldo
argues, this evidence raises a fact issue as to whether Rigoverto’s employer was
Port City Staffing or CorTech. Bertoldo’s argument, however, is premised on Port

                                         13
City Staffing being a separate entity from CorTech and from Job Express, and the
record conclusively establishes that Port City Staffing was an assumed name for
Job Express that was purchased by CorTech, not a separate entity. See CA
Partners, 274 S.W.3d at 69 n.11; Fettner, 2021 WL 126396, at *2.

      Here, Rigoverto’s pay checks prior to the Asset Purchase Agreement listed
Port City Staffing as his employer. However, following the Asset Purchase
Agreement (and the Client Services Agreement), executed November 30, 2015,
Rigoverto’s pay checks listed CorTech as his employer. Furthermore, the Asset
Purchase Agreement provides that CorTech purchased the following assets from
Job Express:

      Assets of the Business include, but are not limited to, all assets on
      current balance sheet, Clients, Relationships, any equipment, trade
      fixtures, leasehold, leasehold improvements, contract rights, software
      and software licenses, databases, other licenses, franchises, goodwill,
      covenant not to compete, trade secrets, patents, intellectual property,
      trade name(s) including JEX Staffing and Port City Staffing, Temps
      under billing, customer lists, telephone and fax numbers, works in
      progress, orders in process, and finished products . . . .
Greco’s affidavit, which was attached to Zurich’s motion for summary judgment,
provides that:

      When CorTech acquired the new business, the employees of Job
      Express of Wyoming, Inc. d/b/a Port City Staffing and JEX Staffing
      became CorTech employees and a notice of workers’ compensation
      insurance coverage in the form of a Certificate of Liability Insurance
      was issued by Zurich . . . to JEX Staffing ‘A CorTech Company’
      under CorTech’s workers’ compensation policies . . . .

      We conclude that Zurich proved as a matter of law that Port City Staffing
was an assumed name for CorTech and that CorTech was Rigoverto’s employer at
the time of his injury. See Wingfoot, 111 S.W.3d at 142–43, 149; Bailey, 894
S.W.2d at 759; CA Partners, 274 S.W.3d at 69 n.11.

                                        14
      As to whether CorTech was covered by a workers’ compensation insurance
policy, CorTech submitted as part of its summary judgment proof a copy of its
policy with Zurich, the affidavit of Braun, and certified copies of relevant TDI
records. The policy issued by Zurich lists the insured as “CORTECH, LLC;
CORTECH INTERNATIONAL AR LLC; CORTECH REALTY LLC 901
ABERNATHY RD UNIT 100 ATLANTA GA 30328.” The policy also provides
that it is applicable in Texas from September 1, 2015, through September 1, 2016.
Braun’s affidavit provides:

      On November 30, 2015, Zurich received direction from CorTech to
      extend workers’ compensation insurance coverage under CorTech’s
      policy to JEX Staffing “A CorTech Company”.
      When CorTech acquired the new business a notice of workers’
      compensation insurance coverage in the form of a Certificate of
      liability Insurance was issued by Zurich . . . to JEX Staffing “A
      CorTech Company” under CorTech’s workers’ compensation policies
      5611530-02 and WC 5611531-02. See Exhibit 2, a true and correct
      copy of the Certificate of Liability Insurance for JEX Staffing “A
      CorTech Company”. See also Exhibit 3, a true and correct copy of
      CorTech’s workers’ compensation policy WC5611531-02, which
      extends coverage to JEX Staffing “A CorTech Company”. It is the
      position of Zurich American Insurance Company that Port City
      Staffing and JEX Staffing were covered by CorTech’s workers’
      compensation insurance policy, and I have reviewed documentation in
      the course of my investigation of the claim that supports Rigoverto
      Balderas was the employee of CorTech. He was paid by CorTech, as
      shown by his pay check statement, attached hereto as Exhibit 4.
      My investigation into the coverage question on this claim reveals that
      JEX Staffing d/b/a Port City Staffing was covered by CorTech’s
      worker’s compensation policy on the date of injury.
The records from TDI indicate that CorTech had a workers’ compensation
insurance policy issued by Zurich from September 1, 2015, through September 1,
2016. We conclude that CorTech proved as a matter of law that it was covered by a
workers’ compensation policy at the time of Rigoverto’s injuries.
                                        15
      Bertoldo argues next that CorTech did not establish as a matter of law that it
was covered by a workers’ compensation insurance policy because the
endorsements for CorTech’s policy with Zurich did not list “Port City Staffing.”
We reject this argument because, as noted above, an assumed name is not a
separate entity but rather a word or phrase by which a company may be known to
the public, and the policy at issue here listed CorTech as an insured entity. See CA
Partners, 274 S.W.3d at 69 n.11; Matice Enters., Inc., 2005 WL 1838018, at *5.

      Finally, Bertoldo argues that CorTech did not establish as a matter of law
that it was covered by a workers’ compensation insurance policy because the
endorsements for CorTech’s policy with Zurich did not list a Houston address. In
support of his argument, Bertoldo points to an opinion from the Eastland court of
appeals. See Morales v. Martin Res., Inc., 183 S.W.3d 469, 472 (Tex. App.—
Eastland 2005, no pet.).

      In Morales, the injured worker was an employee of Select Professional
Staffing and was at the same time placed as a temporary employee with Martin
Resources, Inc., located in Odessa, Texas. Id. at 470. After suffering an injury at
Martin Resources, Inc.’s plant in Odessa, Morales brought suit against Select
Professional Staffing; Martin Resources, Inc.; and Martin Operating Partnership,
L.P. Id. The trial court found, following the submission of a motion for summary
judgment, that Martin Resources, Inc. was covered by a workers’ compensation
policy. Id. The Eastland court of appeals reversed because it concluded that a fact
issue existed as to whether Martin Resources, Inc.’s facility in Odessa was covered
by workers’ compensation insurance. Id.

      In reaching its conclusion, the Eastland court relied on the language in the
policy and the policy’s endorsements:

      Martin Resources, Inc. also submitted a workers’ compensation
                                          16
       insurance policy as summary judgment evidence. The policy named
       “Martin Resource Management Corporation” as the insured . . . . A
       “Martin Resources, Inc.,” located in Kilgore, Texas, was listed in an
       endorsement to the policy. A “Martin Resource Management
       Corporation,” located in Odessa, Texas, was also listed in an
       endorsement to the policy. However, a “Martin Resources, Inc.,”
       located in Odessa, Texas, was not listed as an insured in the policy or
       in any endorsement to the policy. Martin Resources, Inc. did not
       present any summary judgment evidence showing (1) the relationship,
       if any, between Martin Resources, Inc. in Kilgore and Martin
       Resources, Inc. in Odessa or (2) the relationship, if any, between
       Martin Resource Management Corporation and Martin Resources,
       Inc. in Odessa. In the absence of any evidence explaining the
       relationship, if any, among these entities, the insurance policy
       presented by Martin Resources, Inc. created a fact issue as to whether
       Martin Resources, Inc. had workers’ compensation insurance covering
       its Odessa facility.
Id. at 473.

       Here, CorTech is listed as the insured in the policy, Rigoverto’s injury did
not occur on CorTech’s premises or facility, and CorTech’s policy with Zurich
does not create a fact issue as to whether CorTech was covered by a workers’
insurance policy in Texas. Cf. id. Thus, we are not persuaded by Bertoldo’s
reliance on this authority. We overrule Bertoldo’s third issue.

                          VI. JURY’S INTOXICATION FINDING

       In his fourth issue, Bertoldo argues that there is no legally admissible proof
that Rigoverto was intoxicated. We construe Bertoldo’s issue as a challenge to the
legal sufficiency of the evidence underlying the jury’s finding.7



       7
         To the extent Bertoldo’s argument raises evidentiary challenges to the admissibility of
the blood test evidence, we reject that argument for the reasons discussed below in part VIII,
where we address Bertoldo’s sixth issue specifically challenging the admissibility of the lab
results.

                                              17
A. STANDARD OF REVIEW & APPLICABLE LAW

      The TWCA defines “intoxication” as (1) having an alcohol concentration as
needed to qualify as intoxicated under § 49.01(2) of the Texas Penal Code, or (2)
not having the normal use of mental or physical faculties resulting from the
voluntary introduction into the body of an alcoholic beverage, or other substances,
regulated under state law. Tex. Labor Code Ann § 401.013(a); see Tex. Penal Code
Ann. § 49.01(2)(B) (defining “intoxicated” as “having an alcohol concentration of
0.08 or more” per 100 milliliters of blood); see also id. § 49.01(2)(A) (defining
“intoxicated” as “not having the normal use of mental or physical faculties by
reason of the introduction of alcohol, a controlled substance, a drug, a dangerous
drug, a combination of two or more of those substances, or any other substance
into the body”). Because Bertoldo is appealing from an adverse decision by the
appeals panel, Bertoldo bore the burden of proof in the trial court to prove by a
preponderance of the evidence that Rigoverto was not intoxicated at the time of his
injury. See Tex. Lab. Code Ann. § 410.303; see also Transcontinental Ins. v.
Crump, 330 S.W.3d 211, 214 (Tex. 2010).

      When a party attacks the legal sufficiency of an adverse finding on an issue
on which he has the burden of proof, he must demonstrate on appeal that the
evidence establishes, as a matter of law, all vital facts in support of the issue. Dow
Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (per curiam). “In reviewing
a ‘matter of law’ challenge, the reviewing court must first examine the record for
evidence that supports the finding, while ignoring all evidence to the contrary.” Id.
“If there is no evidence to support the finding, the reviewing court will then
examine the entire record to determine if the contrary proposition is established as
a matter of law.” Id. “The point of error should be sustained only if the contrary
proposition is conclusively established.” Id.

                                         18
B. ANALYSIS

       We must determine if there is any evidence that supports the jury’s finding
that Rigoverto was intoxicated at the time of his injury.8 See id. If there is no
evidence to support that finding, then we will review the entire record to determine
whether the evidence conclusively established that Rigoverto was not intoxicated
at the time of his injury. See id.

       Here, the jury heard evidence that Bertoldo’s blood tests performed at the
hospital at 10:16 a.m., approximately one hour after he suffered his injuries,
revealed a BAC of 0.117. While Dr. Posey testified that he believed Rigoverto’s
blood tests at the hospital were performed on serum instead of whole blood, he
conceded that he was not certain whether the hospital performed Rigoverto’s blood
alcohol test on plasma or serum.

       Dr. Rosen testified that there were two measurements of Rigoverto’s BAC
taken at the hospital: (1) a test at 10:16 a.m., which indicated a BAC of 0.117; and
(2) a test at 12:30 p.m., which indicated a BAC of 0.066. Using these
measurements, Dr. Rosen calculated Rigoverto’s whole blood BAC at the time of
his injury to be “142 milligrams per deciliter or 0.123 . . . .” We conclude that there
is some evidence supporting the jury’s finding that Rigoverto was intoxicated
when he suffered his injuries. See Tex. Labor Code Ann § 401.013(a); Tex. Penal
Code Ann. § 49.01(2)(B); Dow Chem. Co., 46 S.W.3d at 242.

       Bertoldo argues that the evidence is insufficient to prove intoxication, which
he argues can only be proven with test results performed on whole blood, not blood
serum, and that “Dr. Rosen’s retrograde extrapolation is ‘junk science’ . . . .” In
support of this contention, Bertoldo points to an opinion from the Texas Court of

       8
         Specifically, the jury charge asked the jury “Did Rigoverto Balderas’ injury occur
while he was not in a state of intoxication?” (emphasis in original). The jury answered “No.”

                                             19
Criminal Appeals and an opinion from this court in a criminal appeal. See Mata, 46
S.W.3d at 908–09; Navarro, 469 S.W.3d at 696–98.

      Contrary to Bertoldo’s argument, Mata does not stand for the propositions
that (1) BAC may only be proven by tests performed on whole blood, as opposed
to serum; or (2) retrograde extrapolation is “junk science.” In Mata, an appeal from
a conviction for driving while intoxicated, the court of criminal appeals noted that
it is the trial court’s responsibility to determine whether proffered scientific
evidence is sufficiently reliable and relevant to the jury. Mata, 46 S.W.3d at 908.
The question before the court was whether the expert’s testimony in that case
established that the retrograde extrapolation calculation conducted in that case was
reliable, not whether the scientific application of retrograde extrapolation was itself
unreliable. See id. at 904, 914–16 (“We believe that the science of retrograde
extrapolation can be reliable in a given case.”). The court further noted that

      [i]f the State had more than one test, each test a reasonable length of
      time apart, and the first test were conducted within a reasonable time
      from the time of the offense, then an expert could potentially create a
      reliable estimate of the defendant’s BAC with limited knowledge of
      personal characteristics and behaviors.
Id. at 916. Notably, Mata does not mention serum or whole blood. Accordingly,
we reject Bertoldo’s argument that the opinion in Mata mandates that there was no
evidence here that Rigoverto’s BAC was higher than 0.08 at the time of his injury.

      Navarro, an opinion from this court in another appeal from a driving while
intoxicated conviction, involved retrograde extrapolation as a method for
calculating whole blood BAC from blood serum BAC measurements. See Navarro,
469 S.W.3d at 697. At issue in Navarro was the BAC required as an element of the
class A misdemeanor offense of driving while intoxicated, which is at least 0.15.
Id. at 696–97. This court noted that “blood,” as used in the Penal Code, means


                                          20
“whole blood.” See id. at 697–98. Notably, we stated in Navarro that “[t]he State’s
expert converted the blood plasma results using a scientifically accepted method
and concluded that appellant’s whole blood had a BAC of 0.132.” Id. at 697.
However, because there was no testimony that appellant’s whole blood had a BAC
that was 0.15 or more at the time the analysis was performed—a necessary element
of the offense there—we agreed that the trial court’s finding of that element was
unsupported by the record. Id. at 698. Contrary to Bertoldo’s argument, we did not
conclude that an individual’s BAC may only be proved through a laboratory
analysis of whole blood. See id. at 697–98. Accordingly, we reject Bertoldo’s
argument that Navarro mandates that there was no evidence here that Rigoverto’s
BAC was higher than 0.08 at the time of his injury.

      We overrule Bertoldo’s fourth issue.

                                 VII. JURY CHARGE

      In his fifth issue, Bertoldo argues there was error in the charge because it
contained conflicting information. Bertoldo argues that the information was
conflicting because the ALJ’s decision “was based on the unconsented serum
screening,” while the jury charge instructed the jury that “blood” means “whole
blood.”

A. APPLICABLE LAW & STANDARD OF REVIEW

      The trial court shall submit such instructions and definitions as shall be
proper to enable the jury to render a verdict. Transcon. Ins., 330 S.W.3d at 221
(citing Tex. R. Civ. P. 277). “An instruction is proper if it (1) assists the jury, (2)
accurately states the law, and (3) finds support in the pleadings and evidence.”
Union Pac. R.R. v. Williams, 85 S.W.3d 162, 166 (Tex. 2002) (citing Tex. R. Civ.
P. 278). As relevant to this case, the Labor Code requires that before submitting the


                                          21
case to the jury, the trial court must inform the jury in the court’s charge of the
appeals panel’s decision on each disputed issued concerning compensability or
eligibility. Tex. Lab. Code Ann. § 410.304(a).

      We review a trial court’s decision on jury charge issues for an abuse of
discretion. Shupe v. Lingafelter, 192 S.W.3d 577, 579 (Tex. 2006) (per curiam);
Sloane v. Goldberg B’Nai B’Rith Towers, 577 S.W.3d 608, 616 (Tex. App.—
Houston [14th Dist.] 2019, no pet.). A trial court’s jury charge error is reversible
error only if the error probably caused the rendition of an improper verdict. Tex. R.
App. P. 44.1(a)(1); Sloane, 577 S.W.3d at 616.

B. ANALYSIS

      Bertoldo complains of the following additional instruction in the jury
charge: “The Texas Department of Insurance, Division of Workers’ Compensation,
determined that at the time of his injury, Rigoverto Balderas had a blood alcohol
concentrate of .117 and also determined that Rigoverto Balderas’ injury occurred
while he was in a state of intoxication.” (emphasis in original). Contrary to
Bertoldo’s argument, the trial court is required by statute to inform the jury in the
court’s charge of the appeals panel’s decision on each disputed issued concerning
compensability or eligibility. See Tex. Lab. Code Ann. § 410.304(a). Thus, we
cannot conclude that the trial court erred when it overruled Bertoldo’s objections to
the jury charge. See id.; Worford, 801 S.W.2d at 109. Furthermore, the charge
correctly informed the jury that “blood” means whole blood and it correctly
instructed the jury that, to find Rigoverto was intoxicated at the time of his injuries,
it must find that his whole blood BAC was higher than 0.08 or that Rigoverto did
not have normal use of his mental or physical faculties resulting from the voluntary
consumption of alcohol. We presume that the jury followed the trial court’s
instructions in the absence of evidence to the contrary. In re Commitment of Baiza,

                                          22
633 S.W.3d 743, 753 (Tex. App.—Houston [14th Dist.] 2021, no pet.); see
Shannon Med. Ctr. v. Triad Holdings, III, L.L.C., 601 S.W.3d 904, 912 (Tex.
App.—Houston [14th Dist.] 2019, no pet.). We overrule Bertoldo’s fifth issue.

                  VIII. ADMISSIBILITY OF BLOOD TEST RESULT

      In his sixth issue, Bertoldo argues that the admission of the unconsented
serum screening revealing a BAC of 0.117 violated his constitutional rights and
guarantees. See U.S. Const. Amend. IV; Tex. Const. art. I, § 9; but see State v. One
(1) 2004 Lincoln Navigator, VIN # 5LMFU27RX4LJ28242, 494 S.W.3d 690, 694–
95 (Tex. 2016) (“Both the Fourth Amendment to the United States Constitution
and Article I, section 9 of the Texas Constitution prohibit unreasonable searches
and seizures and require the exclusion of evidence obtained in violation of that
prohibition in criminal trials.” (quoting State v. $ 217,590.00 in U.S. Currency, 18
S.W.3d 631, 636 (Tex. 2000) (Abbott, J., concurring) (emphasis in original))).

      Bertoldo argues that:

      [t]he admission of [Rigoverto’s] unconsented serum screening test
      was a violation of his constitutional protections guaranteed under the
      Fourth Amendment, and, by extension, a violation of his rights to due
      process under the Fifth Amendment (taking without notice of his
      rights to benefits) and equal protection under the Fourteenth
      Amendment (held to a different standard than other state and Texas
      PENAL CODE cases).
(emphasis in original). Bertoldo also argues that the trial court erred in admitting
the test result because Rigoverto’s medical records are statutorily protected under
the HIPAA.

      Bertoldo, however, introduced Rigoverto’s medical records into evidence
during Dr. Posey’s testimony, including the result of the test performed at 10:16
a.m. revealing Rigoverto’s BAC of 0.117. Accordingly, we conclude that Bertoldo
waived his complaints to the admissibility of the results of Rigoverto’s blood test
                                        23
performed at 10:16 a.m. See Sw. Elec. Power Co. v. Burlington Northern R.R. Co.,
966 S.W.2d 467, 473 (Tex. 1998) (“A party on appeal should not be heard to
complain of the admission of improper evidence offered by the other side, when
he, himself, introduced the same evidence or evidence of a similar character.”). We
overrule Bertoldo’s sixth issue.

                                   IX. CONCLUSION

      We affirm the trial court’s judgment.




                                       /s/    Margaret “Meg” Poissant
                                              Justice


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         24